         Case 1:19-cv-01766-RAH Document 50 Filed 05/28/21 Page 1 of 1




          In the United States Court of Federal Claims
                                      No. 19-1766C
                                   Filed: May 28, 2021
                                 NOT FOR PUBLICATION


 AMIR HEKMATI,

                   Plaintiff,

 v.

 UNITED STATES,

                   Defendant.


                                 ORDER OF JUDGMENT

       For the reasons provided in the Memorandum Opinion filed concurrently with this Order,
the Court lacks jurisdiction over this matter. Accordingly, the defendant’s motion to dismiss
(ECF 34) is GRANTED, and the complaint is DISMISSED pursuant to Rule 12(b)(1) and Rule
12(h)(3) of the Rules of the Court of Federal Claims.

        The defendant’s motion for summary judgment (ECF 34) is DENIED as moot. The
plaintiff’s motion for summary judgment (ECF 36) is DENIED as moot.

       The Clerk is DIRECTED to enter judgment accordingly. No costs are awarded.

       It is so ORDERED.

                                                                s/ Richard A. Hertling
                                                                Richard A. Hertling
                                                                Judge
